 
Exhibit 10.3 
 
UNITED COMMUNITY BANKS, INC.
AMENDED AND RESTATED
2000 KEY EMPLOYEE STOCK OPTION PLAN


STOCK OPTION AWARD AGREEMENT
(Nonqualified Stock Option)

     
Optionee:
   

       
Number of Shares:
   

       
Option Exercise Price:
$   
 per Share

     
Date of Grant:
       
Vesting Schedule:
Per attached Optionee Statement
referred to herein as “Exhibit B”
   
Territory:
Any county and any contiguous county and any metropolitan statistical area in
which any of the Company’s subsidiary banks has an office as of the date hereof.



THIS AGREEMENT (the “Agreement”) is entered into as of the ____ day
of________________, by and between UNITED COMMUNITY BANKS, INC., a Georgia
corporation (the “Company”), and the individual designated above (the
“Optionee”).


WHEREAS, the United Community Banks, Inc. Amended and Restated 2000 Key Employee
Stock Option Plan (the “Plan”) was adopted by the Company, effective March 15,
2007;


WHEREAS, the Optionee performs valuable services for the Company or a
Subsidiary; and


WHEREAS, the Board of Directors of the Company or the committee responsible for
the administration of the Plan has determined to grant the Option to the
Optionee as provided herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.             Grant of the Option.


1.1           Option.  An option to purchase shares of the Company’s Common
Stock, par value $1.00 per share (the “Shares”), is hereby granted to the
Optionee (the “Option”).
 

 

 

 

 
1.2           Number of Shares.  The number of Shares that the Optionee can
purchase upon exercise of the Option is set forth above.
 
1.3           Option Exercise Price.  The price the Optionee must pay to
exercise the Option (the “Option Exercise Price”) is set forth above.  The
Option Exercise Price per Share may not be less than one hundred percent (100%)
of the Fair Market Value of a Share on the Date of Grant.


1.4           Date of Grant.  The date that the Option is granted (the “Date of
Grant”) is set forth above.


1.5           Type of Option.  The Option is intended to be a Nonqualified Stock
Option.  It is not intended to qualify as an Incentive Stock Option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended from
time to time, or any successor provision thereto.


1.6           Construction.  This Agreement shall be construed in accordance and
consistent with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference) and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same definitions as set forth in the Plan.


1.7           Execution of Agreement.  The Option is evidenced by this
Agreement.  If the Optionee does not execute this Agreement within thirty (30)
days of receiving the Agreement, the Committee may in its discretion cancel the
Option and this Agreement.


2.             Duration.


The Option shall be exercisable to the extent and in the manner provided herein
for a period of ten (10) years from the Date of Grant (the “Exercise Term”);
provided, however, that the Exercise Term may end earlier as provided in
Sections 5 and 13 hereof.


3.             Vesting.

 
The Option shall vest and become exercisable in accordance with the vesting
schedule specified in Exhibit B.  The Optionee may exercise the Option to the
extent it is vested during the Exercise Term, subject to any limitations on
exercise contained in Section 7 hereof.


4.             Manner of Exercise and Payment.


4.1           Delivery.  To exercise the Option, the Optionee must deliver a
completed copy of the Option Exercise Form, attached hereto as Exhibit A and
incorporated herein by reference, to the address indicated on such Form or such
other address designated by the Company from time to time.  The Committee may
establish a minimum number of Shares (e.g., 100) for which the Option may be
exercised at a particular time.  Contemporaneously with the delivery of the
Option Exercise Form, the Optionee shall tender to the Company the aggregate
Option Exercise Price for the Shares as to which the Optionee is exercising the
Option by (i) cash, check, or wire transfer, (ii) delivering or properly
attesting to ownership of Shares (that have been owned by the Optionee for
 

2

 

 

 
such period as may be required by the Committee) with a Fair Market Value at the
date of exercise equal to the aggregate Option Exercise Price for the Shares as
to which the Optionee is exercising the Option, (iii) delivery of a proper
notice electing a Net Exercise, (iv) a broker-assisted cashless exercise
transaction through a brokerage firm designated by the Optionee, (iv) such other
method of payment as may be acceptable to the Committee pursuant to the Plan or
(vi) any combination of the foregoing.  The Company shall deliver to the
Optionee certificates evidencing the Shares as to which the Option was exercised
within thirty (30) days of the date on which the Optionee delivers the Option
Exercise Form and makes payment of the aggregate Option Exercise Price to the
Company or shall make such Shares available for electronic delivery in the U.S.
to an account the Optionee designates in writing within three (3) business days
after the date on which the Optionee delivers the Option Exercise Form and makes
payment of the aggregate Option Exercise Price to the Company, and in either
case such Shares shall be free and clear of all liens, security interests,
pledges or other claims or charges, except those provided in this Agreement or
the Plan, or any other agreement affecting the Shares.  Notwithstanding the
foregoing, if the Optionee is a non-exempt employee for purposes of the Fair
Labor Standards Act of 1938, the Optionee may not exercise any Option prior to
the date that is six (6) months after the Date of Grant unless the Optionee’s
employment has terminated due to death, Disability, or Retirement or unless a
Change in Control has occurred after the Date of Grant.


4.2           No Rights as Shareholder.  The Optionee shall not be deemed to be
the holder of, or to have any of the rights of a holder with respect to any
Shares subject to the Option until (i) the Option shall have been exercised
pursuant to the terms of this Agreement and the Optionee shall have paid the
full purchase price for the number of Shares in respect of which the Option was
exercised, (ii) the Company shall have issued and delivered the Shares to the
Optionee, and (iii) the Optionee’s name shall have been entered as a shareholder
of record on the books of the Company, whereupon the Optionee shall have full
voting and other ownership rights with respect to such Shares, subject to
divestment pursuant to Section 13.


5.            Termination of Employment.


5.1           Termination of Employment for Cause.  If the Optionee’s employment
is terminated by the Company for Cause, the outstanding Option shall expire
immediately, and the Optionee’s right to exercise the outstanding Option
(whether or not vested) shall terminate immediately upon the date of the
Optionee’s termination of employment.


5.2           Termination of Employment by Death.  In the event the Optionee
dies while actively employed by the Company, the outstanding unvested portion of
the Option shall immediately vest, and thereafter the Option shall remain
exercisable at any time prior to its expiration date, or for one (1) year after
the date of death, whichever period is shorter, (i) by such person(s) who have
acquired the Optionee’s rights by will or the laws of descent and distribution,
or (ii) if no such person in (i) exists, by the executor or representative of
the Optionee’s estate.


5.3           Termination of Employment by Disability.  In the event the
employment of the Optionee with the Company is terminated by reason of
Disability (as defined in the Plan), the outstanding unvested portion of the
Option shall expire as of the date the employment of the
 

3

 

 

 
Optionee is terminated by reason of Disability, and the outstanding vested
portion of the Option as of that date shall remain exercisable at any time prior
to its expiration date or for one (1) year after the termination of the
Optionee’s employment by reason of Disability, whichever period is shorter.


5.4           Termination of Employment Without Cause or Voluntary
Termination.  If the Optionee’s employment with the Company is terminated
involuntarily by the Company without Cause, or the Optionee voluntarily
terminates his or her employment with the Company (including upon Retirement),
the unvested portion of the Option shall expire, and the outstanding vested
portion of the Option as of the date of termination of employment shall remain
exercisable at any time prior to its expiration date or for three (3) months
(one (1) year in the case of Retirement) after the date of termination of
employment, whichever period is shorter.


5.5           Change In Control.  If a Change in Control (as defined in the
Plan) occurs during the term of this Agreement and Optionee’s employment is
terminated within six (6) months prior to or eighteen (18) months following the
date of the Change in Control, and if such termination is an involuntary
termination by the Company without Cause (as defined in the Plan), and does not
arise as a result of Executive’s death or Disability (as defined in the Plan),
or a termination by Optionee for Good Reason, the unvested portion of the Option
shall fully vest immediately upon the Change in Control and become immediately
exercisable.  The Option shall remain exercisable in accordance with the other
provisions of this Agreement, provided that, notwithstanding the other
provisions of this Agreement, the Option shall remain exercisable at any time
prior to its expiration date or for a period of one (1) year after the date of
termination of employment, whichever period is shorter.


For purposes of this Section 5.5, a “Good Reason” for termination by Optionee of
Optionee’s employment shall mean the occurrence (without the Optionee’s express
written consent), within six (6) months prior to or eighteen (18) months
following the date of the Change in Control, of any one of the following acts by
the Company, or failures by the Company to act, unless, in the case of any act
or failure to act described in paragraphs (i), (iii), or (iv) below, such act or
failure to act is corrected prior to the date of termination specified in the
notice of termination given in respect thereof:
 
(i)           the substantial adverse change in Optionee’s responsibilities at
the Company from those in effect immediately prior to the date that is six (6)
months prior to the date of a Change in Control (the “Measurement Date”);
 
(ii)          the required relocation of Optionee to a location outside of the
market area of the Company on the Measurement Date;
 
(iii)         a material reduction from those in effect on the Measurement Date
in the levels of coverage of Optionee under the Company’s director and officer
liability insurance policy or indemnification commitments; or
 
(iv)         after the Measurement Date, a reduction in Optionee’s base salary,
a reduction in his incentive compensation or the failure by the Company to
continue to
 

4

 

 

 
provide Optionee with benefits substantially similar to those enjoyed by
Optionee under any of the Company’s pension, deferred compensation, life
insurance, medical, health and accident or disability plans in which Optionee
was participating at the Measurement Date, the taking of any action by the
Company which would directly or indirectly reduce any of such benefits or
deprive Optionee of any material fringe benefit enjoyed by Optionee at the
Measurement Date.


Optionee’s right to terminate the Optionee’s employment for Good Reason shall
not be affected by the Optionee’s incapacity due to physical or mental illness,
except for a Disability.  Optionee’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.


5.6           Employment by Subsidiary.  For purposes of this Section 5 and
Sections 8 and 13, employment with the Company includes employment with any
Subsidiary and service as a member of the Board of Directors of the Company or a
Subsidiary.  A change of employment between the Company and any Subsidiary or
between Subsidiaries or a change in the nature of the Optionee’s service
relationship with the Company and the Subsidiaries (e.g., from employee to
Director or Director to employee) without any interruption in the Optionee’s
provision of services is not a termination of employment under this Agreement.


6.             Nontransferability.


The Option shall not be transferable other than by will or by the laws of
descent and distribution, and, during the lifetime of the Optionee, the Option
shall be exercisable only by the Optionee except as provided in Section
5.2.  Notwithstanding the foregoing, any portion or all of the Option which is
vested may be transferred, in whole or in part, without consideration, to
another person or entity to the extent permitted by the Plan (a “Permitted
Transferee”).  Appropriate evidence of any such transfer to the Permitted
Transferees shall be delivered to the Company on such forms as the Committee or
Company shall prescribe and shall comply with and indicate the Optionee’s (if
during the lifetime of the Optionee) and the Permitted Transferee’s agreement to
abide by the Company’s then current stock option transfer guidelines.  If all or
part of the Option is transferred to a Permitted Transferee, the Permitted
Transferee shall remain subject to all terms and conditions applicable to such
Option prior to the transfer.


7.             Securities Laws Restrictions.


The Option may not be exercised at any time unless, in the opinion of counsel
for the Company, the issuance and sale of the Shares issued upon such exercise
is exempt from registration under the Securities Act of 1933, as amended, or any
other applicable federal or state securities law, rule or regulation, or the
Shares have been duly registered under such laws.  The Company intends to
register the Shares issuable upon the exercise of the Option; however, until the
Shares have been registered under all applicable laws, the Optionee shall
represent, warrant and agree, as a condition to the exercise of any Option, that
the Shares are being purchased for investment only and without a view to any
sale or distribution of such Shares and that such Shares shall not be
transferred or disposed of in any manner without registration under such laws,
unless it is the opinion of counsel
 

5

 

 

 
for the Company that such a disposition is exempt from such registration.  The
Optionee acknowledges that an appropriate legend giving notice of the foregoing
restrictions may appear conspicuously on all certificates evidencing the Shares
issued upon the exercise of the Option.
 
8.             No Right to Continued Employment.
 
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Optionee any right with respect to continuance of employment by
the Company, nor shall this Agreement or the Plan interfere in any way with the
right of the Company to terminate the Optionee’s employment at any time.


9.             Adjustments; Company Transactions.
 
9.1           In the event of a change in capitalization, the Committee shall
make appropriate adjustments in accordance with the provisions of Section 4.3 of
the Plan.  The adjustment shall be effective and final, binding and conclusive
for all purposes of the Plan and this Agreement.


9.2           In the event of a proposed sale of all or substantially all of the
assets or stock of the Company, the merger of the Company with or into another
corporation such that shareholders of the Company immediately prior to the
merger exchange their Shares of stock in the Company for cash and/or shares of
another entity or any other Change in Control or corporate transaction to which
the Committee deems this provision applicable (any such event is referred to as
a “Transaction”), the Committee may, in its discretion, without consent of the
Optionee:
 
(i)            cause the Option to be assumed, or arrange for the substitution,
in exchange for the Option, of options to purchase equity securities other than
Shares (including, if appropriate, equity securities of an entity other than the
Company), on such terms and conditions as the Committee determines are
appropriate;
 
(ii)           accelerate the vesting of or right to exercise the Option, in
whole or in part, immediately prior to or in connection with the closing or
completion of any such Transaction, and cause the expiration of the Option to
the extent not vested, or not timely exercised or purchased by the date of the
closing or completion of any such Transaction or other date thereafter
designated by the Committee; or
 
(iii)          cancel or arrange for the cancellation of all or any portion of
the Option in exchange for a cash payment of the excess, if any, of the Fair
Market Value of the Shares or portion thereof being canceled over the purchase
price with respect to the Option or portion thereof being canceled (an Option
whose purchase price equals or exceeds the Fair Market Value of the Shares may
be canceled without any payment therefor).
 
10.          Withholding of Taxes.
 
Prior to the issuance of Shares to the Optionee upon exercise of the Option, the
Optionee shall pay the federal, state, and local income taxes and other amounts
as may be required by law to be withheld (the “Withholding Taxes”) (if any) to
the Company in cash or by check or wire
 

6

 

 

 
transfer.   In satisfaction of the Withholding Taxes, the Optionee may make a
written election (the “Tax Election”) to satisfy such withholding obligation by
a broker-assisted cashless exercise transaction through a brokerage firm
designated by the Optionee, by delivering Shares (that have been owned by the
Optionee for such period as may be required by the Committee) or by having the
Company retain from the Shares to be delivered a number of Shares having an
aggregate Fair Market Value equal to the Withholding Taxes, provided that, if
the Optionee may be subject to liability under Section 16(b) of the Exchange
Act, the election must comply with the requirements applicable to Share
transactions by the Optionee, and Shares may only be used to pay the minimum
required withholdings.  The Company shall have the right to deduct from any
amounts payable to the Optionee for salary, bonuses or otherwise an amount equal
to Withholding Taxes with respect to the Option.
 
11.          Optionee Bound by the Plan.
 
The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.
 
12.          Modification of Agreement.
 
Except as expressly otherwise provided herein, this Agreement may not be
modified, amended, suspended or terminated, and any terms or conditions may not
be waived, except by a written instrument executed by the parties hereto.
 
13.          Cancellation and Rescission of Awards; Return of Profits.
 
13.1        If, during his employment with the Company or at any time during the
one (1) year period after the Date of Termination, the Optionee violates the
restrictive covenants set forth in Section 13.2 below, then the Committee shall,
notwithstanding any other provision in this Agreement to the contrary, (i)
cancel any outstanding portion of the Option (whether or not vested), and (ii)
repurchase any Shares issued to the Optionee pursuant to exercise of the Option
during the period six (6) months prior to and one (1) year after the Date of
Termination at a per Share repurchase price equal to the Option Exercise Price,
and require the Optionee to pay to the Company any gain realized by Optionee
from the sale of Shares issued to the Optionee pursuant to exercise of the
Option during such period.


13.2        The Optionee will not directly or indirectly, individually, or on
behalf of any Person other than the Company or a Subsidiary:
 
(i)            solicit any Customers for the purpose of providing services
identical to or reasonably substitutable for the Company’s Business;
 
(ii)           solicit or induce, or in any manner attempt to solicit or induce,
any Person employed by the Company to leave such employment, whether or not such
employment is pursuant to a written contract with the Company or any Subsidiary
or is at will;
 
(iii)          engage in any Restricted Activities within the Territory or from
a business location servicing any part of the Territory;
 

7

 

 

 
(iv)          manage any personnel engaging in any Restricted Activities within
the Territory; or
 
(v)           knowingly or intentionally damage or destroy the goodwill and
esteem of the Company, any Subsidiary, the Company’s Business or the Company’s
or any Subsidiary’s suppliers, employees, patrons, customers , and others who
may at any time have or have had relations with the Company or any Subsidiary.
 
The Optionee further agrees that he or she will not, except as necessary to
carry out his duties as an employee of the Company, disclose or use Confidential
Information.  The Optionee further agrees that, upon termination or expiration
of employment with the Company for any reason whatsoever or at any time, the
Optionee will upon request by the Company deliver promptly to the Company all
materials (including electronically-stored materials), documents, plans,
records, notes, or other papers, and any copies in the Optionee’s possession or
control, relating in any way to the Company’s Business, which at all times shall
be the property of the Company.
 
13.3        For purposes of this Section 13, the following terms shall have the
meanings specified below:
 
(i)            “Company’s Business” means the business of operating a commercial
or retail bank, savings association, mutual thrift, credit union, trust company,
securities brokerage or insurance agency.


(ii)          “Confidential Information” means information, without regard to
form, relating to the Company’s or any Subsidiary’s customers, operation,
finances, and business that derives economic value, actual or potential, from
not being generally known to other Persons, including, but not limited to,
technical or non-technical data (including personnel data), formulas, patterns,
compilations (including compilations of customer information), programs,
devices, methods, techniques, processes, financial data or lists of actual or
potential customers (including identifying information about customers), whether
or not in writing.  Confidential Information includes information disclosed to
the Company or any Subsidiary by third parties that the Company or any
Subsidiary is obligated to maintain as confidential.  Confidential Information
subject to this Agreement may include information that is not a trade secret
under applicable law, but information not constituting a trade secret only shall
be treated as Confidential Information under this Agreement for a two (2) year
period after the Date of Termination.
 
(iii)         “Customers” means all Persons that (1) the Optionee serviced or
solicited on behalf of the Company or any Subsidiary, (2) whose dealings with
the Company or any Subsidiary were coordinated or supervised, in whole or in
part, by the Optionee, or (3) about whom the Optionee obtained Confidential
Information, in each case during the term of this Agreement or while otherwise
employed by the Company.
 
(iv)         “Date of Termination” means the date upon which the Optionee’s
employment with the Company ceases for any reason.
 
(v)          “Person” means any individual, corporation, bank, partnership,
joint
 

8

 

 

 
venture, association, joint-stock company, trust, unincorporated organization or
other entity.
 
(vi)          “Restricted Activities” means serving as a director, officer,
executive, manager, employee or business consultant for a commercial or retail
bank, savings association, mutual thrift, credit union, trust company,
securities brokerage or insurance agency.
 
14.          Severability; Scope of Restrictions.
 
               Should any provision of this Agreement, including Section 13, be
held by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Agreement shall not be affected by such
holding and shall continue in full force in accordance with their terms.  If any
court of competent jurisdiction shall determine that the restrictions set forth
in any provision of Section 13 are overbroad or unreasonable as applied to
Optionee, the parties hereto acknowledge their mutual intention and agreement
that those restrictions be enforced to the fullest extent the court deems
reasonable, and the Agreement shall be modified to that extent.
 
15.          Governing Law.
 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the United States and the laws of the State of
Georgia without giving effect to the conflicts of laws principles thereof.
 
16.          Successors in Interest.
 
This Agreement shall be binding upon, and inure to the benefit of, the Company
and its successors and assigns, and, subject to Section 9.2, upon any person
acquiring, whether by merger, consolidation, reorganization, purchase of stock
or assets, or otherwise, all or substantially all of the Company’s assets and
business.  This Agreement shall inure to the benefit of the Optionee’s heirs and
legal representatives.  All obligations imposed upon the Optionee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Optionee’s heirs, executors, administrators and successors.
 
17.          Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto.
 
18.          Resolution of Disputes.
 
18.1        Any dispute or disagreement which may arise under, or as a result
of, or in any way relate to, the interpretation, construction or application of
this Agreement and the Plan shall be determined by the Committee.  Any
determination made by the Committee shall be final, binding and conclusive on
the Optionee and the Company and their successors, assigns, heirs, executors,
administrators and legal representatives for all purposes.
 
18.2        To the extent permitted by applicable law, any dispute, disagreement
or claim which may arise under, or as a result of, or in any way relate to, the
interpretation, construction or application of this Agreement or the Plan, any
breach hereof or thereof, or relating to the
 

9

 

 

 
enforcement or arbitrability of any provision hereof or thereof, shall be
settled by binding arbitration in Atlanta, Georgia by the American Arbitration
Association.  Judgment on the arbitrator’s award shall be final and may be
entered in any court having jurisdiction thereof.  Except as may otherwise be
determined by the arbitrator(s), each party shall be solely responsible for any
expenses (including attorneys’ fees and disbursements, court costs and expert
witness fees) incurred by it or on its behalf in investigating and enforcing any
rights under this Agreement, and each party shall bear one-half of the fees and
expenses of the arbitrator(s) in connection with any arbitration or other
proceeding.
 
18.3        THIS AGREEMENT CONTAINS AN ARBITRATION CLAUSE.  BY SIGNING THIS
AGREEMENT, THE PARTIES AGREE THAT EACH PARTY TO THIS AGREEMENT IS GIVING UP THE
RIGHT TO SUE THE OTHER PARTY IN COURT, INCLUDING THE RIGHT TO A TRIAL BY
JURY.  ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A PARTY’S ABILITY TO
HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY LIMITED.  THE
ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS STATEMENTS AND OTHER
DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN COURT PROCEEDINGS.
THE ARBITRATOR(S) DO NOT HAVE TO EXPLAIN THE REASON(S) FOR THEIR AWARD. THE
ARBITRATION RULES MAY IMPOSE TIME LIMITS FOR BRINGING A CLAIM IN
ARBITRATION.  IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR ARBITRATION COULD
HAVE OTHERWISE BEEN BROUGHT IN COURT.


19.          Legal Construction.
 
The legal construction and interpretation of this Agreement (including, but not
limited to, issues of gender, plural or singular, governing law and
severability) shall be governed by the provisions of Article 19 of the Plan.
 
20.          Section 409A.
 
This Option is intended to be exempt from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended and the standards, regulations or
other guidance promulgated hereunder (“Section 409A”).  Any action that may be
taken (and, to the extent possible, any action actually taken) by the Company
shall not be taken (or shall be void and without effect), if such action results
in the Option becoming subject to and violating the requirements of Section
409A.  Any provision in this Agreement that is determined to result in the
Option becoming subject to and violating the requirements of Section 409A shall
be void and without effect.  In addition, any provision that is required to
appear in this Agreement to conform the Option’s exemption from Section 409A
that is not expressly set forth herein shall be deemed to be set forth herein,
and the Agreement shall be administered in all respects as if such provision
were expressly set forth.
 
[EXECUTION PAGE FOLLOWS]
 

10

 

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

  UNITED COMMUNITY BANKS, INC.         By:           Name:           Title:  

             
By signing below, the Optionee hereby accepts the Option subject to all its
terms and provisions and agrees to be bound by the terms and provisions of this
Agreement and the Plan.  The Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board of Directors
of the Company, or the Compensation Committee or other Committee responsible for
the administration of the Plan, upon any questions arising under the Plan.  The
Optionee authorizes the Company to withhold, in accordance with applicable law,
from any compensation payable to him or her, any taxes required to be withheld
by federal, state, local or foreign law as a result of the grant, existence or
exercise of the Option, or subsequent sale of the Shares.
 

  OPTIONEE         By:                Name:    

 

11